In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-287 CR

____________________


QUINTON JAMAL FONTENOT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87456




MEMORANDUM OPINION
	Quinton Jamal Fontenot was convicted and sentenced on an indictment for
possession of a controlled substance.  The trial court suspended imposition of the sentence
and placed Fontenot on community supervision for five years.  Fontenot filed a notice of
appeal on June 24, 2005.  The trial court entered a certification of the defendant's right to
appeal in which the court certified that this is a plea-bargain case and the defendant has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been
provided to the Court of Appeals by the district clerk.
	On July 1, 2005, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues attacking the certification and the record has not been supplemented with an
amended certification.  Because a certification that shows the defendant has the right of
appeal has not been made part of the record, the appeal must be dismissed.  See Tex. R.
App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								         DAVID GAULTNEY
									          Justice

Opinion Delivered August 10, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.